The accident from which this case arose occurred at Temple and Grove Streets. The signal light was not in operation. It was early in the morning. The plaintiff had just finished work. The defendant, and his companions, was returning from a social time at the Hotel Taft. The *Page 213 
plaintiff's car arrived at the intersection first. He had a right to assume the defendant operator would grant him his right of way, he, of course, to act with due care. This, on reflection, I think he did. He saw the defendant's car about 150 feet to his left. The physical evidence, photos of defendant's car, show a mark on the right fender, which undoubtedly first struck plaintiff's car. The skid marks for 25 feet south of Grove Street on Temple Street indicate knowledge of the presence of the plaintiff's car at the intersection and either a failure to concede the right of way or a failure to have the car under such control that it might be stopped, or its speed applied to the circumstances existing.
Plaintiff was not seriously injured. He had a pain in the sacroiliac region, a swollen left ankle and injuries to neck and knee, and had his back strapped. His special damage was $144.
   Judgment for plaintiff for $650.